Mr. Justice Swayne
delivered the opinion of the court.
This is an appeal jn equity from the decree of the Circuit Court of the United States for the Eastern District of Arkansas.
The bill was filed by the appellants to enforce the payment of the balance due upon a promissory note, bearing date- on the 25th of December, 1856, made by John A. Jordan, since deceased, to Robert Ryan, also since deceased, for ten thousand dollars, payable on the first of January, a¡d. 1860, with interest at the rate of ten per cent per annum from date until paid.. The note *583was secured by a mortgage, and is averred to have been given for the purchase money of slaves subsequently emancipated by-the government of the United States. The defendants demurred to the bill. The demurrer was sustained and the bill dismissed. The opinion of the court was confined to the effect of the emancipation of the slaves upon the validity of the note. The judgment proceeded upon that ground. The views of this court upon that subject were fully expressed in Osborn v. Nicholson, 13 Wall. 654, recently decided at this term, and they are decisive of this case.
Mr. P. Phillips and Mr. 8. P. Clark for appellants.
Mr. George C. Watkins and Mr. U. M. Rose for appellees.
In accordance with those views the decree of the court below is reversed, and the case will be remanded to the Circuit Court with directions to proceed in conformity to the opinion of this court.

Reversed.